DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are presented for examination on the merits.

Claim Objection
2.	Claim 1 is objected to because of the following informalities:  Claim 7 starts with “T” which seems to be a typo.  Appropriate correction required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8, recites the limitation “wherein the virtual fluid” in the claim.  There is insufficient antecedent basis for this limitation.  It is unclear how a virtual fluid has a viscosity and how it is determined to have viscosity. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (DE 102018005117 A1) in view of Yang (CN 103776421 A).
As to claim 1, Malik discloses in method for operating a driver assistance system and driver assistance system having claimed:
a.	a method for visualizing an inclination of a motor vehicle in the motor vehicle, the method comprising: measuring the inclination of the motor vehicle; making the inclination visible in the interior of the motor vehicle via interior lighting arranged in the motor vehicle; forming at least one virtual plane that intersects the motor vehicle horizontally when the vehicle is in a horizontal position and serves as a reference plane for the display of the inclination read on Page 2, Para. 3, (an inclination of the motor vehicle is determined by means of a tilt detection device and output by means of a display device, the recorded environment of the motor vehicle in dependence on the determined inclination in the interior of the motor vehicle. In order to spend the inclination of the motor vehicle relative to a horizontal in the interior of the motor vehicle particularly advantageous, it is provided according to the invention that the inclination of the motor vehicle relative to the horizontal is determined and a symbol of the motor vehicle and its recorded environment in dependence on the determined inclination be issued tilted by the display device. The display device may in particular be a screen device by means of which the symbol of the motor vehicle as well as the environment of the motor vehicle recorded by means of the camera device are output. Here, the recorded environment of the motor vehicle, in particular in the form of images, for example in the form of a video, depending on the determined inclination inclined output relative to edges of the screen device. For example, the images recorded by the camera device are rotated by the screen device in an image output plane of the screen device depending on the detected inclination, wherein the rotation axis by which the images recorded by the camera device are rotated when output by the image output plane is perpendicular to the image output plane. That is, the images are rotated around a perpendicular to an output surface of the screen device. The method enables a driver of the motor vehicle to be informed by means of the display device about the determined inclination of the motor vehicle relative to the horizontal by means of the inclination of the recorded environment output by means of the display device. This allows the driver to get a particularly good overview of the environment of his motor vehicle);
b.	modeling dynamically changes in the inclination of the motor vehicle by the interior read on Page 3, Para. 3, (in 1 is a schematic perspective view of a motor vehicle 10 shown, which is opposite to a horizontal 12 is inclined. This tendency is due to the surface finish of a stand surface 14 caused on which the car 10 is arranged. At the in 1 The illustration shown is a horizon 16 between the stand area 14 and the sky 18 to recognize the horizon 16 also relative to the horizontal 12 is inclined).  Malik does not explicitly recite lighting by a sequential and / or a parallel activation of illuminants of the interior lighting.  
However, Yang cures this deficiency by teaching that it may be beneficial lighting by a sequential and / or a parallel activation of illuminants of the interior lighting read on ¶ 0006, (the inclination indicator is composed of three LED indicating lamps connected in parallel. LED 1 and  LED 3 respectively indicate different degree of inclination when the LEDl lighting, representing inclination 15 degrees, when LED2 is illumined, representing inclination 30 degrees, when LED3 is illumined, representing inclination of 45 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the inclination of the automobile alarm of Yang into Malik in order to provide a vehicle tilt alarm installation is convenient, energy consumption is low, simple circuit, high alarm reliability.
As to claim 4, Malik further discloses:
a.	wherein the visualization area is formed by a luminous and / or colored highlighted area read on Page 1, Para. 2 – Page 2, Para. 1, (an inclination of the motor vehicle is determined by means of a tilt detection device and output by means of a display device, the recorded environment of the motor vehicle in dependence on the determined inclination in the interior of the motor vehicle).
As to claim 5, the claim is interpreted and rejected as to claim 4.  (Note: the display has framing and outside of the display area is non-luminous area).
As to claim 11, Yang further teaches:
a.	the visualization of the inclination of the motor vehicle is acoustically accompanied read on ¶ 0005, (Once the inclination of the automobile, causes switching mercury Hg is inclined, the flowability of the mercury. It always keep the horizontal state, so that the second probe is contacted with the mercury, and also contact mercury probe I end of the LEDl, where the current through R = > probe a = > Hg probe b = > tilt indicator = > ground such that the inclination indicator is lightened, and drive pin 5 circuit for obtaining voltage to work, alarming integrated circuit is electrified to work, so the speaker to give an alarming sound).
As to claim 12, Malik further discloses:
a.	wherein the relationship between an inclination of the motor vehicle and the visualization of the inclination by the interior lighting is nonlinear read on Page. 4, Para. 4, (an all-round vision system can be provided in which a slope of the footprint 14 or a tendency of the environment of the motor vehicle 10 to the determined inclination of the motor vehicle 10 relative to the horizontal 12 adapted in the real world by means of the display of the display device 24 is issued. This allows the driver to virtually view the current inclination of the motor vehicle with this camera view 10 can make. This works much better than an assessment of the driver regarding the inclination of the motor vehicle 10 without the display device 24 , Unlike with related 2 As explained prior art provides the inclined output of the environment of the motor vehicle 10 as related to 3 has been described, a much more realistic picture of the motor vehicle 10 and its surroundings.  Note: the road and the inclination are nor linear).                                                                                                                                                     

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Yang and further in view of Sala (WO 0031502 A1).
As to claim 2, Malik in view of Yang does not explicitly recite wherein the actuator comprises a stepper motor, a servo motor, or a linear motor.  
However, Sala cures this deficiency by teaching that it may be beneficial wherein the inclination of the motor vehicle is made visible in the manner of a spirit level displaying an inclination, wherein the movement of an air bubble in a fluid of a spirit level is modeled by at least one area of visualization produced by activating the illuminants, which area moves analogously to the air bubble counter to the direction of inclination of the virtual plane when said virtual plane, which is coupled to the motor vehicle in terms of movement, inclines read on Page 1, Para, 4, (another object is to provide a slope measuring device which is able to determine the inclination and perform measurements thereof on flat portions of building structures, operating in the manner of an electronic spirit level which can be directly read.  Again, the specific electronic circuits which are shown here are not binding and are provided only by way of example of circuits which are able to equip the slope detectors illustrated here. Finally, one of these devices could be used as an electronic spirit level which is able to provide a direct reading of desired inclinations of floors or terraces to be used in the building sector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the inclination of the automobile alarm of Yang into Malik in order to provide a slope measuring device which is able to determine the inclination and perform measurements.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Yang and further in view of Nakamura (JP 2013136313 A).
As to claim 8, Malik in view of Yang does not explicitly recite wherein the virtual fluid is modeled as a viscous fluid.  
However, Nakamura cures this deficiency by teaching that it may be beneficial wherein the virtual fluid is modeled as a viscous fluid read on Page 6, Para. 2, (level gauge 63 is provided in the tank body 62. The level gauge 63 includes a float 64, and the height of the liquid surface 65 is increased based on the vertical movement of the float 64 when the float 64 moves up and down following the change in the fuel liquid level 65 in the tank body 62. Is detected).

Allowable Subject Matter
10.	Claims 3, 6, 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
Claims 7, 10 and 17-19 are also objected to as being dependent of objected claims above.

Citation of pertinent Prior Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
12.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689